DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 30 that recites “means for transmitting a first set of repetitions” and “means for transmitting a second set of repetitions” has been interpreted under 35 U.S.C. 112, sixth paragraph. 
A review of the specification shows that the transmit processor 264 (see paragraph [0037] of the Application Publication) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the downlink control information signaling" in “wherein the downlink control information signaling“ (line 1).  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8, 10-11, 13, 16, 20-21, 23-24, 26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (WO 2019/030220A1).

Regarding Claim 1, Wong et al. discloses A user equipment (UE) for wireless communication (Wong et al. discloses telecommunications apparatus and methods (page 1, lines 4); terminal device 506), comprising: a memory (Wong et al. discloses that a terminal device comprises various other elements associated with its operating functionality, but these are not shown in FIG. 3 (page 7, lines 16-18); terminal device is a smartphone terminal device (page 6, line 36- page 7, line 1)[NOTE: smartphones have a memory]); and one or more processors operatively coupled to the memory (terminal device includes a processor circuitry 506b (FIG. 3)), the memory and the one or more processors configured to: transmit a first set of repetitions of a physical uplink shared channel (PUSCH) communication using a plurality of sets of values for a set of transmission parameters on a first set of frequencies using frequency hopping (Wong et al. discloses that the network access node determines an initial arrangement of the transmission resources for the terminal device to use for transmitting the series of repeat transmissions for the data (page 9, lines 17-23; FIG. 4); an uplink transmission of data on a PUSCH channel is transmitted from a terminal device to a network access node with 32 repetitions using frequency hopping starting at time t0 (page 13, lines 7-9); PUSCH transmission starts off with an initial frequency hopping pattern indicated as Hopping Pattern 1 (page 13, lines 9-11; FIG. 5); In Hopping Pattern 1, the repeated transmissions are hopped over two frequencies, f1 and f2, with a frequency hop performed after every 4 repetitions (page 13, lines 11-16)); and transmit a second set of repetitions of the PUSCH communication using the plurality of sets of values for the set of transmission parameters on a second set of frequencies using frequency hopping (Wong et al. discloses that terminal device establishes the modified arrangement of transmission resources should be used for transmitting at least some of the remaining repeat transmission, and proceeds to start transmitting remaining repeat transmissions to the network access node using transmission resources (page 11, lines 1-5); at time t1, frequency hopping pattern change indicator (FHC) is transmitted to the terminal device, where the FHC instructs the terminal device to change its frequency hopping pattern to Hopping Pattern 2 (page 13, lines 22-25; FIG. 5); terminal device then changes to Hopping pattern 2 at time t2, where it hops between frequencies f3 and f4 (page 13, lines 27-29)).  

Regarding Claim 3, Wong et al. discloses The UE of claim 1, and further, Wong et al. discloses wherein a first repetition of the first set of repetitions is transmitted on a first frequency hop of the first set of repetitions (first Ych transmitted on f2 of Hopping Pattern 1 in FIG. 5) and before a first repetition of the second set of repetitions, which is transmitted on a first frequency hop of the second set of repetitions (first Ych transmitted on f4 of hopping pattern 2 in FIG. 5) and before a second repetition of the first set of repetitions that is transmitted on a second frequency hop of the first set of repetitions (second Ych transmitted on f1 of Hopping Pattern 1 in FIG. 5) and that is transmitted before a second repetition of the second set of repetitions, which is transmitted on a second frequency hop of the second set of repetitions (second Ych transmitted on f3 of hopping pattern 2 in FIG. 5).  

Regarding Claim 4, Wong et al. discloses The UE of claim 1, and further, Wong et al. discloses wherein a first repetition of the first set of repetitions is transmitted before a second repetition of the first set of repetitions, which is transmitted before a first repetition of the second set of repetitions, which is transmitted before a second repetition of the second set of repetitions (Wong et al. discloses that the first Ych transmitted on f2 of hopping pattern 1 is transmitted before Ych transmitted on f1 of hopping pattern 1, which is transmitted before Ych transmitted on f4 of hopping pattern 2 that is transmitted before Ych transmitted on f3 of hopping pattern 2 (FIG. 5)).  

Regarding Claim 6, Wong et al. discloses The UE of claim 1, and further, Wong et al. discloses wherein frequency hopping between frequencies of at least one of the first set of frequencies or the second set of frequencies is performed in accordance with a set of frequency hopping parameters (Wong et al. discloses that the PUSCH transmission starts off with an initial frequency hopping pattern indicated as Hopping Pattern 1, where the repeat transmission of the hopping pattern 1 are hopped over two frequencies f1 and f2, with a frequency hop performed after every 4 repetitions (page 13, lines 7-16); terminal device changes to Hopping Pattern 2 at time t2, where a switch to frequency hopping between f3 and f4 (page 14, lines 23-27; FIG. 5)).  

Regarding Claim 8, Wong et al. discloses The UE of claim 6, and further, Wong et al. discloses wherein the one or more processors are further configured to: receive downlink control information signaling to identify the set of frequency hopping parameters for at least one of the first set of repetitions or the second set of repetitions (Wong et al. discloses that FHC indicator is communicated to the terminal device via DCI (page 18, lines 33-36)).  

Regarding Claim 10, Wong et al. discloses The UE of claim 6, and further, Wong et al. discloses wherein the set of frequency hopping parameters includes at least one of: a frequency hopping enablement parameter, a frequency hopping mode parameter, or a resource block offset parameter (Wong et al. discloses that FHC is transmitted to the terminal device from the network access node, where the FHC instructs the terminal device to change its frequency hopping pattern to Hopping Pattern 2 at its next scheduled frequency hop (page 14, lines 19-23); terminal device and network access node is configured to modify an initial arrangement by adding a predefined frequency offset to the frequencies used in the initial arrangement (page 20, lines 1-4)).  

Regarding Claim 11, Wong et al. discloses The UE of claim 6, and further, Wong et al. discloses wherein the set of frequency hopping parameters is common to the first set of repetitions and the second set of repetitions (Wong et al. discloses that each separate transmission comprising the series of repeat transmissions and that frequency hopping parameters are the parameters such as number of repeats with frequency hopping between frequencies after every four transmissions (page 5, lines 1-4; FIGS. 2, 5); terminal device modifies the hopping pattern when FHC is received (FIG. 7), indicating that frequency hopping parameters is common to the multiple sets of repetitions in absence of reception of FHC (FIG. 7)).  

Regarding Claim 13, Wong et al. discloses The UE of claim 6, and further, Wong et al. discloses wherein downlink control information identifying the set of frequency hopping parameters includes a single group of bits to configure one or more values for the set of frequency hopping parameters for the first set of repetitions and the second set of repetitions (Wong et al. discloses that the FHC comprises a predefined signature sequence (page 19, lines 17-19); the dedicated physical channel consists of signal FHC bits transmitted using known bits locations within a bit string transmitted to one or more terminal devices (page 19, lines 19-25); terminal device modifies the hopping pattern when FHC is received (FIG. 7), indicating that frequency hopping parameters is common to the multiple sets of repetitions in absence of reception of FHC (FIG. 7)). 

Regarding Claim 16, Wong et al. discloses The UE of claim 1, and further, Wong et al. discloses wherein the first set of repetitions conveys a complete PUSCH message and the second set of repetitions conveys the complete PUSCH message (Wong et al. discloses that in LTE a physical uplink shared channel is configured to allow up to 2048 repeat transmissions for a block of data to be transmitted from a terminal device to a network infrastructure equipment serving the terminal device (page 4, lines 13-16); the series of uplink transmission comprises 16 repeats with frequency hopping between frequencies f2 and f1 after every four transmission (page 5, lines 1-4; FIG. 2), indicating that the data transmission is completed every 16 repeats, i.e., first set of repetitions).  

Regarding Claim 20, Wong et al. discloses The UE of claim 1, and further, Wong et al. discloses wherein the set of transmission parameters includes at least one of: an uplink power control parameter, a transmitted precoding matrix indicator parameter, or a spatial relationship (Wong et al. discloses that the terminal device and network access node are configured to modify an initial arrangement by adding a predefined frequency offset to the frequencies used in the initial arrangement (page 20, lines 1-4)).  

Regarding Claims 21 and 29-30, Claims 21 and 29-30 are directed to method and computer medium claims and they do not teach or further define over the limitations recited in claim 1.   Therefore, claims 21 and 29-30 are also rejected for similar reasons set forth in claim 1.

Regarding Claims 23-24, 26, and 28, Claims 23-24, 26, and 28 are directed to method claims and they do not teach or further define over the limitations recited in claims 3-4, 6, and 8.   Therefore, claims 23-24, 26, and 28 are also rejected for similar reasons set forth in claims 3-4, 6, and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (WO 2019/030220) and further in view of Choi et al. (U.S. Patent Application Publication No. 2022/0150928).

Regarding Claim 2, Wong et al. teaches The UE of claim 1, however, Wong et al. does not explicitly teach wherein the first set of repetitions are associated with a first beam, uplink power control, or transmission precoding matrix indicator and the second set of repetitions are associated with a second beam, uplink power control, or transmission precoding matrix indicator.  Choi et al. teaches such a limitation. 
	Choi et al. is directed to method, apparatus and system for transmitting and receiving a physical uplink shared channel (PUSCH) in a wireless communication system.  More specifically, Choi et al. teaches that at least one symbol gap is inserted between PUSCH repeated transmissions transmitted using different beams (par [0442]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wong et al. so that the first and second sets of repetitions are associated with a first beam, uplink power control or transmission precoding matrix indicator, as taught by Choi et al.  The modification would have allowed the system to enable beam diversity resulting in improving reliability (see Choi et al., par [0441] and [0442]). 

Regarding Claim 7, Wong et al. teaches The UE of claim 6, wherein the one or more processors are further configured to: receive radio resource control signaling to identify the set of frequency hopping parameters for at least one of the first set of repetitions or the second set of repetitions (Wong et al. teaches that predetermined/predefined information in general be established in previously exchanged signaling between the base station and terminal devices in association with radio resource control setup signaling (page 21, line 34-page 22, line 4)).  
	However, Wong et al. does not explicitly teach wherein the one or more processors are further configured to: receive radio resource control signaling to identify the set of frequency hopping parameters for at least one of the first set of repetitions or the second set of repetitions.  Choi et al. teaches such a limitation. 
	Choi et al. is directed to method, apparatus and system for transmitting and receiving a physical uplink shared channel (PUSCH) in a wireless communication system.  More specifically, Choi et al. teaches that the UE configures pattern information about an invalid symbol for PUSCH repetition in a bitmap form through a parameter of a higher layer signal (par [0340]).  Further, Choi et al. teaches that the offset value is added to the scheduled PRB, and that offset value is set through a higher layer (par [0169]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wong et al. so that the radio resource control signaling is received to identify the set of frequency hopping parameters for at least one of the first set of repetitions or the second set of repetitions, as taught by Choi et al.  The modification would have allowed the system to enable beam diversity resulting in improving reliability (see Choi et al., par [0441] and [0442]). 

Regarding Claim 9, Wong et al. teaches The UE of claim 6, and further, Wong et al. teaches wherein the downlink control information signaling sets at least one frequency hopping parameter from previous radio resource control signaling identifying the set of frequency hopping parameters, for the at least one of the first set of repetitions or the second set of repetitions (Wong et al. teaches that FHC indicator is communicated to the terminal device via DCI (page 18, lines 33-36); FHC is transmitted to the terminal device from the network access node, where the FHC instructs the terminal device to change its frequency hopping pattern to Hopping Pattern 2 at its next scheduled frequency hop (page 14, lines 19-23)).  
	However, Wong et al. does not teach wherein the downlink control information signaling sets at least one frequency hopping parameter from previous radio resource control signaling identifying the set of frequency hopping parameters, for the at least one of the first set of repetitions or the second set of repetitions.  Choi et al. teaches such a limitation. 
	Choi et al. is directed to method, apparatus and system for transmitting and receiving a physical uplink shared channel (PUSCH) in a wireless communication system.  More specifically, Choi et al. teaches that the UE configures pattern information about an invalid symbol for PUSCH repetition in a bitmap form through a parameter of a higher layer signal (par [0340]).  Further, Choi et al. teaches that the offset value is added to the scheduled PRB, and that offset value is set through a higher layer (par [0169]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wong et al. so that the downlink control signaling sets at least one frequency hopping parameter from previous radio resource control signaling identifying the set of frequency hopping parameters, as taught by Choi et al.  The modification would have allowed the system to enable beam diversity resulting in improving reliability (see Choi et al., par [0441] and [0442]). 

Regarding Claims 22 and 27, Claims 22 and 27 are directed to method claims and they do not teach or further define over the limitations recited in claims 2 and 7.   Therefore, claims 22 and 27 are also rejected for similar reasons set forth in claims 2 and 7.

Claims 5, 12, 14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (WO 2019/030220) and further in view of Takahashi et al. (WO 2021/038658)(attached machine translation is used herein for mapping).

Regarding Claim 5, Wong et al. teaches The UE of claim 1, and further, Wong et al. teaches wherein an order of repetitions of the first set of repetitions and the second set of repetitions is configured via radio resource control signaling (Wong et al. teaches that the FHC (arrangement change indicator signaling) is transmitted to the terminal device from the network access node, where the FHC instructs the terminal device to change its frequency hopping pattern to Hopping pattern 2 at its next scheduled frequency hop (page 14, lines 19-23; FIG. 5)).  
However, Wong et al. does not explicitly teach wherein an order of repetitions of the first set of repetitions and the second set of repetitions is configured via radio resource control signaling.  Takahashi et al. teaches such a limitation. 
	Takahashi et al. is directed to terminal and wireless communication method.  More specifically, Takahashi et al. teaches the transmission/reception unit transmits information on one or more frequency hopping modes using at least one of higher layer signaling and DCI (page 23, 5th paragraph). Each FH mode indicates the order of repetitions (FIGS. 5A, 5B, 6, and 7).  By indicating which FH mode to apply, it indicates the order of the set of repetitions. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wong et al. so that an order of repetitions of the first set of repetitions and the second set of repetitions is configured via radio resource signaling, as taught by Takahashi et al.  The modification would have allowed the system to enable UE to flexibly switch and apply the plurality of FH modes based on the communication status (see Takahashi et al., page 13, 5th paragraph). 

Regarding Claim 12, Wong et al. teaches The UE of claim 6, however, Wong et al. does not explicitly teach wherein the set of frequency hopping parameters is associated with a first group of values for the first set of repetitions and a second group of values for the second set of repetitions.  Takahashi et al. teaches such a limitation. 
	Takahashi et al. is directed to terminal and wireless communication method.  More specifically, Takahashi et al. teaches that the transmission/reception unit transmits information on one or more frequency hopping modes using at least one of higher layer signaling and DCI (page 23, 5th paragraph).  The first frequency hopping mode, second frequency hopping mode, third frequency hopping mode are associated with a group of values (FIGS. 5A, 5B, 6, and 7).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wong et al. so that the set of frequency hopping parameters is associated with a first group of values for the first set of repetitions and a second group of values for the second set of repetitions, as taught by Takahashi et al.  The modification would have allowed the system to enable UE to flexibly switch and apply the plurality of FH modes based on the communication status (see Takahashi et al., page 13, 5th paragraph). 

Regarding Claim 14, Wong et al. teaches The UE of claim 6, and further, Wong et al. teaches wherein downlink control information identifying the set of frequency hopping parameters includes a first group of bits to configure a first one or more values for the set of frequency hopping parameters for the first set of repetitions and a second group of bits to configure one or more values for the set of frequency hopping parameters for the second set of repetitions (Wong et al. teaches that the modified arrangement (Hopping Pattern 2) is configured to apply only for a predetermined period of time, after which the repeated transmission reverts to the initial arrangement (Hopping Pattern 1)(page 15, lines 20-24)).   
	However, Wong et al. does not explicitly teach wherein downlink control information identifying the set of frequency hopping parameters includes a first group of bits to configure a first one or more values for the set of frequency hopping parameters for the first set of repetitions and a second group of bits to configure one or more values for the set of frequency hopping parameters for the second set of repetitions.  Takahashi et al. teaches such a limitation. 
	Takahashi et al. is directed to terminal and wireless communication method.  More specifically, Takahashi et al. teaches that the transmission/reception unit transmits information on one or more frequency hopping modes using at least one of higher layer signaling and DCI (page 23, 5th paragraph).  The first frequency hopping mode, second frequency hopping mode, third frequency hopping mode are associated with a group of values (FIGS. 5A, 5B, 6, and 7).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wong et al. so that the set of frequency hopping parameters includes a first group of bits to configure a first one or more values for the set of frequency hopping parameters for the first set of repetitions and a second group of bits to configure one or more values for the set of frequency hopping parameters for the second set of repetitions, as taught by Takahashi et al.  The modification would have allowed the system to enable UE to flexibly switch and apply the plurality of FH modes based on the communication status (see Takahashi et al., page 13, 5th paragraph). 

Regarding Claim 25, Claim 25 is directed to a method claim and it does not teach or further define over the limitations recited in claim 5.   Therefore, claim 25 is also rejected for similar reasons set forth in claim 5.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (WO 2019/030220) and further in view of Huang et al. (U.S. Patent Application Publication No. 2019/0306841).

Regarding Claim 15, Wong et al. teaches The UE of claim 6, however, Wong et al. does not explicitly teach wherein downlink control information identifying the set of frequency hopping parameters includes one or more most significant bits to indicate one or more resource block offset values, from a radio resource control configured resource block offset value list, for the set of frequency hopping parameters.  Huang et al. teaches such a limitation. 
	Huang et al. is directed to method and apparatus for determining codebook size in a wireless communication system.  More specifically, Huang et al. teaches that if both resource allocation type 0 and 1 are configured, the MSB bit is used to indicate resource allocation type 0 or resource allocation type 1 (par [0260]).  Further, Huang et al. teaches NUE_hop MSB bits are used to indicate the frequency offset, where NUE_hop =1 if the higher layer parameter frequency hopping offsets set contains two offset values and  NUE_hop =2 if the higher layer parameter frequency hopping offsets set contains four offset values (par [0264]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wong et al. so that the downlink control information identifying the set of frequency hopping parameters includes one or more most significant bits to indicate one or more resource block offset value list, for the set of frequency hopping parameter, as taught by Huang et al.  The modification would have allowed the system to schedule PUSCH (see Huang et al., par [0246]). 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (WO 2019/030220) and further in view of Jung et al. (U.S. Patent Application Publication No. 2021/0190530).

Regarding Claim 17, Wong et al. teaches The UE of claim 1, however, Wong et al. does not explicitly teach wherein the PUSCH communication is a configured grant PUSCH communication, and wherein the configured grant PUSCH communication is a type 1 or a type 2 configured grant PUSCH communication.  Jung et al. teaches such a limitation. 
	Jung et al. is directed to method for providing XR contents and XR device for providing XR contents.  More specifically, Jung et al. teaches that in the NR system, two types of UL configured grants are type 1 and type 2 (par [0177]).  Further, Jung et al. teaches that in the case of UL configured grant type 1, an actual UL grant is provided by RRC signaling, whereas in the case of UL configured grant type 2, an actual UL grant is provide by PDCCH (par [0177]).  In addition, Jung et al. teaches that the ULE performs a UL transmission on a PUSCH based on a configured grant of type 1 or type 2 (par [0177]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wong et al. so that the PUSCH is a configured grant PUSCH communication and that the configured grant PUSCH communication is a type 1 or type 2, as taught by Jung et al.  The modification would have allowed the system to enable a UL transmission procedure based on a configured grant (see Jung et al., par [0173]). 

Regarding Claim 18, the combined teachings of Wong et al. and Jung et al. teach The UE of claim 17, and further, the references teach wherein the one or more processors are further configured to: receive a configuration message for the configured grant PUSCH communication (Jung et al. teaches that UE receives an RRC message including a resource configuration for UL data transmission from the BS (par [0177])), wherein the configuration message identifies a set of values for a resource block offset for at least one of the first set of repetitions or the second set of repetitions (Jung et al. teaches that in the case of UL configured grant type 1, an actual UL grant is provide by RRC signaling, whereas in the case of UL configured grant type 2, an actual UL grant is provided by PDCCH (par [0177]); BS provides the RE with a time -domain offset representing a resource offset with respect to SFN=0 in the tune domain (par [0177])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wong et al. so that the configured message identifies a set of values for resource block offset for at least one of the first set of repetitions or the second set of repetitions, as taught by Jung et al.  The modification would have allowed the system to enable a UL transmission procedure based on a configured grant (see Jung et al., par [0173]). 

Regarding Claim 19, the combined teachings of Wong et al. and Jung et al. teach The UE of claim 17, and further, the references teach wherein the one or more processors are further configured to: receive a downlink control information message identifying one or more frequency hopping parameters (Jung et al. teaches that an actual UL grant of configured grant type 2 is provided to the UE by DCI of a PDCCH (par [0177])), wherein the downlink control information message activates the configured grant PUSCH communication (Jung et al. teaches that if a specific field in the DCI of the PDCCH addressed to the CS-RNTI is set to a specific value for scheduling activation, configured grant type 2 associated with the CS-RNTI is activated (par [0177])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wong et al. so that the downlink control information message activates the configured grant PUSCH communication, as taught by Jung et al.  The modification would have allowed the system to enable a UL transmission procedure based on a configured grant (see Jung et al., par [0173]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414